[Cite as In re L.R.-R., 2022-Ohio-3744.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


IN RE L.R.-R., ET AL.                            :
                                                 :           No. 111444
Minor Children                                   :
                                                 :
[Appeal by Mother, X.R.-R.]                      :



                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: October 20, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                     Case Nos. AD-20-901104 and AD-20-901105


                                           Appearances:

                 Valore & Gordillo LLP and Matthew O. Williams, for
                 appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


LISA B. FORBES, J.:

                   X.R.-R. (“Mother”) appeals the juvenile court’s decision terminating

her parental rights and awarding permanent custody of her children, L.R.-R. and

Xi.R.-R. (collectively, the “Children”) to the Cuyahoga County Division of Children
and Family Services (“CCDCFS”). After reviewing the facts of the case and pertinent

law, we affirm.

I.   Facts and Procedural History

                 On January 27, 2020, the Children were committed to the emergency

temporary custody of CCDCFS pursuant to R.C. 2151.31, after “the [C]hildren were

brought to Jane Edna Hunter after their mother failed to pick them up from school.”

At that time, L.R.-R. was eight years old and Xi.R.-R. was six years old. The

following day, CCDCFS filed a complaint alleging that the Children were neglected

and that L.R.-R. was abused. L.R.-R. had “multiple injuries to various parts of his

body in different stages of healing * * * caused by [M]other using a hanger and her

boyfriend using a belt to punish the child.” On the same day, the juvenile court held

a hearing and granted CCDCFS predispositional temporary custody. Mother could

not be located.

                 On September 17, 2020, Xi.R.-R. was adjudicated neglected and L.R.-

R. was adjudicated abused and neglected. On the same day, CCDCFS was granted

temporary custody of the Children.

                 CCDCFS was granted two extensions of temporary custody. The first

extension was granted on April 1, 2021, and the second extension was granted on

July 13, 2021.

                 The court held a hearing on CCDCFS’s motion to modify temporary

custody to permanent custody of the Children on March 16, 2022 (“the hearing”).

The same day, the court journalized an entry for each of the Children terminating
Mother’s parental rights and granting permanent custody of the Children to

CCDCFS. It is from these orders that Mother appeals.

II. March 16, 2022 Hearing

              The following testimony and evidence were presented at the

March 16, 2022 hearing.

      A. Briana Buckhalter

              Briana Buckhalter (“Buckhalter”) testified that she is an “[e]xtended

social worker” for CCDCFS assigned to work on the Children’s case in May 2020.

Buckhalter was “off the case from * * * November 2021 till January 2022” when she

left CCDCFS’s employment briefly; she was reassigned to the Children’s case when

she returned. In the period from November 2021 to January 2022, Stacy Jackson

(“Jackson”) was assigned to the case. After Buckhalter’s return, Buckhalter and

Jackson both worked on the Children’s case.

              According to Buckhalter, under the case plan established by

CCDCFS, Mother was referred to parenting services and domestic violence services.

Mother was referred to parenting services because she did not have “age-

appropriate boundaries for the [C]hildren.” When CCDCFS became involved with

the Children, Mother “stated that she didn’t know that [L.R.-R.] had the marks on

him because she kind of let them do their own thing, like bathe themselves * * *.”

Buckhalter testified that Mother “didn’t properly make sure [the Children] were

safe.” Mother was referred to domestic violence services because “[w]hen the case

came to the Agency, there was physical abuse on one of the children.”
              For both parenting and domestic violence services, Mother “was

referred to * * * the Child Advocacy Center, and Latino Project.” Buckhalter

explained that “those were the only options at the time” because Mother “only

speaks Spanish.”

              Mother reported to Buckhalter that she was going to “do an online

parenting that was in Puerto Rico[.]” However, Buckhalter never received anything

indicating Mother completed that class.

              During the time Buckhalter was assigned to this case, Mother “made

no progress” on either her parenting or domestic violence services. According to

Buckhalter, parenting classes are typically 12-weeks long and domestic violence

classes are four-weeks long.

              According to Buckhalter, Mother was “picked up for her charges” of

domestic violence and child endangering in October or November 2021. No services

were referred to Mother while she was incarcerated. During CCDCFS’s involvement,

“[t]here was a no-contact order through the Courts.”

               Buckhalter testified that she had not had any communication with

Mother since April 2021. Buckhalter recalled there were times before Mother was

incarcerated that Mother would not attend Zoom meetings with her to discuss the

case plan. “She would not join the call, and then I’ll call her on the phone and she

said she’s joining, but then she never joined one.”

              In June 2021, the Children were placed with their father L.R.T.

(“Father”) in Arkansas but “they ended up coming back * * * [in] September 2021
due to their behaviors.”     Father told Buckhalter that “he can’t handle their

behaviors.” While the Children were placed with Father they were still in CCDCFS

custody.

              Buckhalter explained that the behaviors Father referred to were the

Children “sexually acting out, not listening, and kind of doing what they wanted to

do in the home.” These behaviors did not continue when they were placed back into

the foster home.

              In addition to the Children’s father, Buckhalter looked into the

Children’s maternal grandmother as a possible guardian. Buckhalter concluded that

she would not be able to care for the Children because she did not have adequate

housing.

              Other than the time the Children spent with their father, the Children

were placed in a foster home. Burkhalter observed them with their caregivers there.

Buckhalter recalled that the Children “interacted well with the caregivers. They get

along with the family. There’s other children in the home. They are obedient. They

listen to and take directions * * *.” According to Buckhalter, the Children are “doing

good in the home” and are bonded with their caregivers. The Children also receive

counseling services.

      B. Stacy Jackson

              Jackson is a social worker for CCDCFS who was assigned to work on

the Children’s case in November 2021. According to Jackson, Mother’s case plan

included “[d]omestic violence, education classes and parenting classes.”
              Jackson testified that Mother made no progress on her case plan

services. Jackson never had contact with Mother. Jackson did speak with the social

worker at the jail, who would have visits with Mother and report back to Jackson.

Due to COVID-19 protocols, Mother was unable to engage in parenting or domestic

violence services while she was incarcerated.

              Jackson reviewed a certified journal entry admitted into evidence that

reflected Mother’s plea of guilty to “Child Endangering and Domestic Violence,”

both committed against L.R.-R. Jackson testified that as part of her sentence,

Mother was placed at a women’s facility in Akron and, therefore, could not take care

of the Children. Mother was incarcerated the entire time Jackson was assigned the

case. Mother had a no-contact order with L.R.-R. that was still in place the day of

the hearing, according to Jackson.

              With regard to the Children’s current situation, Jackson claimed they

were doing “[w]onderful. They’re very bonded with their foster parents and the

siblings that they have acquired by being in that home.”

      C. The Children’s Guardian ad Litem

              The Children’s guardian ad litem (the “GAL”) opined that it was “in

the children’s best interest that they be committed to the permanent custody of the

Agency.” She made the following recommendation in open court:

      As we’ve heard today mom has not completed her case plan services[;]
      she’s had little contact with her children.

      The [C]hildren have spent a period of time with their father; however,
      the father wasn’t able to maintain them in the home.
      Neither parent is able to care for the [C]hildren at this time.

      They have been in temporary custody for over two years and are doing
      very well currently with their current caregivers where they will remain
      if permanent custody is granted.

              In her report, the GAL stated that the Children had been placed in

their current foster home “after CCDCFS was granted pre-dispositional temporary

custody * * *.” The GAL reported that from June 2021 to September 2021 the

Children were in Father’s care in Arkansas but returned to their original foster home

after Father reported the Children were “out of control.” According to the GAL, the

foster father reported that once the Children were placed back into the foster home,

they “transitioned back into [the] home and schools right away” and “have reported

few ongoing problems with [the Children].”

              In the foster home, the Children have “improved socially and

emotionally, they learned English as Spanish had been their primary language, they

became involved in several activities, and they bonded with their foster parents and

became part of their foster family.” “[T]he [C]hildren had behavioral issues when

they first came to [the foster] home in 2020, but after adjusting to a routine and

structure, they improved.” According to the GAL, Children are “thriving and doing

well.” The Children’s foster parents wish to adopt them.

              The Children play soccer and basketball and are enrolled in school.

Neither of the Children has been diagnosed with any special needs. At school, L.R.-

R. receives reading services and is being evaluated for an IEP. Both of the Children

receive “English Language Learner services.” Additionally, the Children see a school
counselor and the foster parents are “in the process of starting outside counseling

services for the [C]hildren.”

               Regarding Mother, the GAL reported:

      Since the time the [C]hildren were placed in the temporary custody of
      CCDCFS, Mother has not participated in Case Plan services. There has
      been a no contact order between Mother and L.R.-R. in Mother’s
      criminal case. Mother had one or two in-person visits and one or two
      video visits with he [C]hildren in 2020. Mother has been incarcerated
      for the last several months on her criminal domestic violence case
      related to the abuse of L.R.-R. It has been reported that she has been
      found guilty and sentenced, and the no contact order remains.

               According to the GAL, the Children “are not of sufficient age or

maturity to express their wishes” regarding custody.

               The report concluded with the GAL’s recommendation that “it is in

the best interests of the [C]hildren that they be committed to the permanent custody

of CCDCFS.” In support of her recommendation, the GAL reiterated that “Mother

is currently incarcerated, there is a no contact order in effect between Mother and

L.R.-R., and Mother has not completed Case Plan services.”

III. Law and Analysis

               In her sole assignment of error, Mother argues that “the trial court’s

award of permanent custody and termination of [her] parental rights is against the

manifest weight of the evidence.”

               “An appellate court will not reverse a juvenile court’s termination of

parental rights and award of permanent custody to an agency if the judgment is

supported by clear and convincing evidence.” In re M.J., 8th Dist. Cuyahoga

No. 100071, 2013-Ohio-5440, ¶ 24. Further, a juvenile court’s award of permanent
custody is not “against the manifest weight of the evidence when the record contains

competent, credible evidence by which the court could have found that the essential

statutory elements for any award of permanent custody have been established.” In

re A.N., 8th Dist. Cuyahoga No. 110608, 2021-Ohio-4214, ¶ 29. “Where clear and

convincing proof is required at trial, a reviewing court will examine the record to

determine whether the trier of fact had sufficient evidence before it to satisfy the

requisite degree of proof.” (Citations omitted.) In re V.S., 8th Dist. Cuyahoga

No. 109966, 2021-Ohio-1818, ¶ 27.

              “Courts apply a two-pronged test when ruling on permanent custody

motions.” In re De.D., 8th Dist. Cuyahoga No. 108760, 2020-Ohio-906, ¶ 16. To

grant the motion, courts first must find that any of the factors in

R.C. 2151.414(B)(1)(a)-(e) apply, or that (B)(2) applies. Id. “Second, courts must

determine that terminating parental rights and granting permanent custody to the

agency is in the best interest of the child or children using the factors in

R.C. 2151.414(D).” Id.

      A. R.C. 2151.414(B)(1) Factors

              In its March 16, 2022 journal entries, the juvenile court made a

finding under R.C. 2151.414(B)(1)(d) that the Children had “been in temporary

custody of a public children services agency or private child placing agency for

twelve or more months of a consecutive twenty-two month period.”

              “For the purposes of division (B)(1) of this section, a child shall be

considered to have entered the temporary custody of an agency on the earlier of the
date the child is adjudicated pursuant to section 2151.28 of the Revised Code or the

date that is sixty days after the removal of the child from home.” R.C. 2151.414.

              The record indicates that the Children were continuously in CCDCFS

custody from January 27, 2020, until the time of the hearing on March 16, 2022.

L.R.-R. was adjudicated abused and neglected and Xi.R.-R. was adjudicated

neglected on September 17, 2020. Applying R.C. 2151.414, the Children had been in

temporary agency custody for over 23 months at the time of the hearing.

Accordingly, the juvenile court properly found that the Children were in CCDCFS’s

temporary custody for 12 or more months of a consecutive 22-month period,

satisfying R.C. 2151.414(B)(1)(d).

              Having found that the Children had been in CCDCFS’s custody for

“twelve or more months of a consecutive twenty-two month period” under

R.C. 2151.414(B)(1)(d), the juvenile court was not required to make further findings

to determine whether the Children cannot or should not be placed with Mother

within a reasonable time under subsection (E) of the statute. Nevertheless, the court

did make an additional finding that the Children “cannot be placed with one of the

child’s parents within a reasonable period of time or should not be placed with either

parent,” and made findings consistent with several (E) subsections.

              Under subsection (E)(1), the court found for both of the Children that

      [f]ollowing the placement of the child outside the child’s home and
      notwithstanding reasonable case planning and diligent efforts by the
      agency to assist the parents to remedy the problems that initially
      caused the child to be placed outside the home, the parent has failed
       continuously and repeatedly to substantially remedy the conditions
       causing the child to be placed outside the child’s home.

                 Under subsection (E)(5), regarding both Children, the court found

that Mother “is incarcerated for an offense committed against the child or a sibling

of the child.”

                 Under subsections (E)(6), regarding both Children, the court found

that Mother

       has been convicted of or pleaded guilty to an offense under division (A)
       or (C) of section 2919.22 or under section 2903.16, 2903.21, 2903.34,
       2905.01, 2905.02, 2905.03, 2905.04, 2905.05, 2907.07, 2907.08,
       2907.09, 2907.12, 2907.23, 2907.25, 2907.31, 2907.32, 2907.321,
       2907.322, 2907.323, 2911.01; 2911.02, 2911.11, 2911.12, 2919.12,
       2919.24, 2919.25, 2923.12, 2923.13, 2923.161, 2925.02, or 3716.11 of
       the Ohio Revised Code, and the child or a sibling of the child was a
       victim of the offense, or the parent has been convicted of or pleaded
       guilty to an offense under section 2903.04 of the Ohio Revised Code, a
       sibling of the child was the victim of the offense, and the parent who
       committed the offense poses an ongoing danger to the child or a sibling
       of the child.

                 Under subsection (E)(15), the court found for L.R.-R. that Mother

       has committed abuse as described in section 2151.031 of the Ohio
       Revised Code against the child or caused or allowed the child to suffer
       neglect as described in section 2151.03 of the Ohio Revised Code, and
       the court determines that the seriousness, nature, or likelihood of
       recurrence of the abuse or neglect makes the child’s placement with the
       child’s parent a threat to the child’s safety.

                 Under subsection (E)(16) allowing the court to consider “any other

factor the Court finds relevant,” as relates to Xi.R.-R., the court found that “Mother

committed abuse against the child’s sibling and the Court determines that the

serious nature, or likelihood of recurrence of the abuse or neglect makes the child’s

placement with the child’s parent a threat to the child’s safety.”
               Upon review, we find that all of the court’s subsection (E) findings are

supported by clear and convincing evidence in the record. According to the record,

Mother pled guilty to domestic violence and child endangering committed against

L.R.-R. and was serving a sentence as a result. A no-contact order had been entered

against Mother prohibiting her from having contact with L.R.-R. Further, the court

heard testimony from Buckhalter and Jackson that Mother had not engaged in nor

completed her case plan services. Though Mother stated that she was going to

engage with services, she never did.

               Accordingly, the juvenile court’s subsection (E) findings are

supported by undisputed evidence in the record.

      B. R.C. 2151.414(D)(1) and (2) Best-Interest Factors

               In determining whether granting CCDCFS’s motion for permanent

custody was in the Children’s best interest, the juvenile court looked at both

R.C. 2151.414(D)(1) and (D)(2). While the juvenile court was not required to look at

both, the court’s findings under each are supported by undisputed evidence in the

record.

           1. R.C. 2151.414(D)(1)

               In assessing whether the grant of permanent custody was in the

Children’s best interest, the court considered the factors under subsections (a), (b),

(c), and (d) of R.C. 2151.414(D)(1).

               Under subsection (a), the court considered “the interaction and

interrelationship of the child with the child’s parents, siblings, relatives, and foster
parents[.]” The court found the Children are “bonded with caregivers and foster

siblings.”

              Under subsection (b), the court considered “the wishes of the child,

as expressed directly by the child or through the child’s guardian ad litem, with due

regard for the maturity of the child[.]” Under this subsection the court found that

the “GAL recommends permanent custody.”

              Under subsection (c), the court considered “the custodial history of

the child, including whether the child has been in temporary custody of a public

children services agency or private child placing agency under one or more separate

orders of disposition for twelve or more months of a consecutive twenty-two month

period[.]” The court found that the Children have “been in agency custody for over

two years.”

              Under subsection (d), the court considered “the child’s need for a

legally secure permanent placement[.]” The court found that each of the Children

“deserves a safe and stable environment where [they] can thrive. This cannot be

achieved with Mother as she is currently incarcerated, previously committed abuse

against [L.R.-R.], and has not completed case plan services.”

              Each of the juvenile court’s findings is supported by undisputed

evidence in the record. Testimony from Buckhalter, Jackson, and the GAL report

demonstrated that the Children are bonded with their foster family who wished to

adopt them; the Children are too young to express their wishes; the GAL

recommended permanent custody be granted to CCDCFS; the Children had been in
agency custody since January 2020; and that Mother was, at the time of the hearing,

serving her sentence for domestic violence and child endangering.

               In light of the foregoing, the manifest weight of the evidence supports

the juvenile court’s finding “by clear and convincing evidence that a grant of

permanent custody is in the best interests of the child and the child cannot be placed

with one of the child’s parents within a reasonable time or should not be placed with

either parent.”

            2. R.C. 2151.414(D)(2)

               Turning to R.C. 2151.414(D)(2), if all four of its subsections apply,

“permanent custody is in the best interest of the child, and the court shall commit

the child to the permanent custody of a public children services agency or private

child placing agency.” The juvenile court analyzed the evidence in relation to each

of the four subsections and found that permanent custody was in the Children’s best

interest.

               Subsection (a) directed the juvenile court to determine whether ”one

or more of the factors in division (E) of [R.C. 2151.414] exist and that the child cannot

be placed with one of the child’s parents within a reasonable time or should not be

placed with either parent.” As addressed, the juvenile court found that evidence had

been presented supporting five of the division (E) factors, and our review affirmed

the juvenile court’s analysis that the undisputed evidence supported the conclusion

that the Children cannot or should not be placed with one of their parents within a

reasonable time.
              Subsection (b) directed the juvenile court to determine if the Children

had been in agency custody for two years or longer and, therefore, no longer

qualified for temporary custody pursuant to R.C. 2151.415(D). R.C. 2151.415(D)(4)

states:

      the court shall not order an existing temporary custody order to
      continue beyond two years after the date on which the complaint was
      filed or the child was first placed into shelter care, whichever date is
      earlier, regardless of whether any extensions have been previously
      ordered pursuant to division (D) of this section.

              CCDCFS filed its complaint of neglect and abuse on January 28,

2020, and was granted predispositional temporary custody on the same day.

Therefore, at the time of the March 16, 2022 hearing, it was undisputed the Children

had been in agency custody for over two years.

              Subsection (c) directed the court to determine if the child met the

requirements for a planned permanent living arrangement pursuant to

R.C. 2151.353(A)(5). If the child did not meet the requirements, then this element

was satisfied. Here, CCDCFS did not request for the Children to be placed in a

planned permanent living arrangement and there is no evidence that any of the

statutory requirements were met.

              Finally, subsection (d) directed the court to determine whether, “prior

to the dispositional hearing, no relative or other interested person has filed or been

identified in a motion for legal custody of the child.” The record indicates no such

motion was filed.
              Because the evidence presented at the hearing supported all four

subsections of (D)(2), the juvenile court was required to find that awarding CCDCFS

permanent custody was in the Children’s best interest.

              In reviewing permanent custody proceedings, we are mindful that

“the power of the trial court to exercise discretion is peculiarly important. The

knowledge obtained through contact with and observation of the parties and

through independent investigation cannot be conveyed to a reviewing court by

printed record.” Trickey v. Trickey, 158 Ohio St. 9, 13, 106 N.E.2d 772 (1952). This

court has additionally held that the “discretion which the juvenile court enjoys in

determining whether an order of permanent custody is in the best interest of a child

should be accorded the utmost respect, given the nature of the proceeding and the

impact the court’s determination will have on the lives of the parties concerned.” In

re Awkal, 95 Ohio App.3d 309, 316, 642 N.E.2d 424 (8th Dist.1994).

              We find the court acted within its discretion, consistent with the clear

and convincing evidence in the record, when it terminated Mother’s parental rights

and granted permanent custody of the Children to CCDCFS. Because the trial

court’s decision was not against the manifest weight of the evidence, Mother’s sole

assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

ANITA LASTER MAYS, P.J., CONCURS;
CORNELIUS J. O’SULLIVAN, JR., J.,                 CONCURS       (WITH     SEPARATE
CONCURRING OPINION ATTACHED)

CORNELIUS J. O’SULLIVAN, JR., J., CONCURRING:

               I concur with the majority opinion but write separately to address an

egregious error at trial that undermines confidence in the legal system and threatens

the finality of the Children’s placement.

               In the moments before the March 16, 2022 trial began, counsel for

father asked the court for a continuance because father recently volunteered for

service in the United States Army. Father’s counsel advised the court that his client

was in basic training in South Carolina (Fort Jackson). Basic training includes the

soldier being on task from 4:30 a.m. to 9:00 p.m.

               The state incorrectly opposed the motion for continuance, stating that

father’s Army duty was “voluntary” and that “we,” the state, “are ready to go.”

Without further thought or discussion the trial court improperly denied the father’s

motion for continuance and proceeded to trial in his absence. Although father has

not filed a notice of appeal in this case, given the trial court’s unlawful action, its
judgment is subject to collateral attack at any time during the pendency of his service

in the United States Army.

               The Servicemembers Civil Relief Act (“SCRA”), codified in 50 U.S.C.

501 et seq., serves two purposes:

      “to provide for, strengthen, and expedite the national defense through
      protection extended by this Act to servicemembers of the United States
      to enable such persons to devote their entire energy to the defense
      needs of the Nation;” and, “to provide for the temporary suspension of
      judicial and administrative proceedings and transactions that may
      adversely affect the civil rights of servicemembers during their military
      service.”

In re Adoption of W.C., 189 Ohio App.3d 386, 2010-Ohio-3688, 938 N.E.2d 1052,

¶ 11-12 (12th Dist.), quoting 50 U.S.C. 502 (1) and (2); see also Brandt v. Weyant (In

re Brandt), 437 B.R. 294, 296 (Bankr.M.D.Tenn.2010).

               Thus,

      Under the SCRA, a person in military service is entitled to a
      continuance in “any civil action or proceeding, including any child
      custody proceeding,” 50 U.S.C. app. § 522(a) (2006 & Supp. IV 2011),
      upon a showing that military service prevents the person from
      appearing in court. “While the act does not arbitrarily stay all trials, it
      should be liberally construed so as to protect the civil rights of those
      serving in our armed forces during the tenure of their service.” State v.
      Wilson, 234 Minn. 570, 572, 48 N.W.2d 513 (1951). (Emphasis added.)
      Fazio v. Fazio, 91 Mass.App.Ct. 82, 84-85, 71 N.E.3d 157 (2017).

      “The period of a servicemember’s military service may not be included
      in computing any period limited by law, regulation, or order for the
      bringing of any action or proceeding in a court, or in any board, bureau,
      commission, department, or other agency of a State (or political
      subdivision of a State) or the United States by or against the
      servicemember or the servicemember’s heirs, executors,
      administrators, or assigns.”

Brandt at 297, quoting 50 U.S.C. 526(a).
              The purpose of the proceeding below was, in part, to provide a final,

safe, and stable environment in which the Children can be raised. The trial court’s

denial of father’s continuance, and the state’s argument against granting him a

continuance, run afoul of the SCRA and subject the court’s final order to collateral

attack at any time during the duration of father’s military service in United States

Army.

              Therefore, I concur with the majority, but write separately to

acknowledge the egregious error in the trial proceeding.